UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q/A-1 [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-54349 ACROBOO, INC. (Exact name of registrant as specified in its charter) 27-3074682 (I.R.S. Employer Identification No.) Nevada (State or other jurisdiction of incorporation or organization) 3000 Bayport Drive, Suite 250 Tampa, FL33607 (Address of principal executive offices) (Zip Code) (813) 637-6900 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES []NO [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer (Do not check if smaller reporting company) [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [X]NO [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of March 31, 2013, the registrant had 1,624,732 shares of its common stock issued and outstanding. Table of Contents REASON FOR AMENDMENT The sole purpose of this Amendment to the Registrant's Quarterly Report on Form 10-Q for the period ended March 31, 2013 is to reflect that we are a shell company. No other changes have been made to this Form 10-Q and this Amendment has not been updated to reflect events occurring subsequent to the filing of this Form 10-Q. TABLE OF CONTENTS Page PART IIOTHER INFORMATION Item 6. Exhibits. 3 Signatures 4 Exhibit Index 5 -2- Table of Contents PART II. OTHER INFORMATION ITEM 6. EXHIBITS. Incorporated by reference Filed Exhibit Description Form Date Exhibit herewith Articles of Incorporation, as currently in effect S-1 11/09/10 Bylaws, as currently in effect S-1 11/09/10 Letter from DeJoya Griffith, LLC. 8-K 7/01/13 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X 101.INS XBRL Instance Document. 10-Q 11/25/13 101.INS 101.SCH XBRL Taxonomy Extension – Schema. 10-Q 11/25/13 101.SCH 101.CAL XBRL Taxonomy Extension – Calculations. 10-Q 11/25/13 101.CAL 101.DEF XBRL Taxonomy Extension – Definitions. 10-Q 11/25/13 101.DEF 101.LAB XBRL Taxonomy Extension – Labels. 10-Q 11/25/13 101.LAB 101.PRE XBRL Taxonomy Extension – Presentation. 10-Q 11/25/13 101.PRE -3- Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized on this5th day of September, 2014. ACROBOO, INC. (the “Registrant”) By: DANIEL R. FURLONG Daniel R. Furlong President, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer, Secretary/Treasurer and member of the Board of Directors -4- Table of Contents EXHIBIT INDEX Incorporated by reference Filed Exhibit Description Form Date Exhibit herewith Articles of Incorporation, as currently in effect S-1 11/09/10 Bylaws, as currently in effect S-1 11/09/10 Letter from DeJoya Griffith, LLC. 8-K 7/01/13 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. X Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. X 101.INS XBRL Instance Document. 10-Q 11/25/13 101.INS 101.SCH XBRL Taxonomy Extension – Schema. 10-Q 11/25/13 101.SCH 101.CAL XBRL Taxonomy Extension – Calculations. 10-Q 11/25/13 101.CAL 101.DEF XBRL Taxonomy Extension – Definitions. 10-Q 11/25/13 101.DEF 101.LAB XBRL Taxonomy Extension – Labels. 10-Q 11/25/13 101.LAB 101.PRE XBRL Taxonomy Extension – Presentation. 10-Q 11/25/13 101.PRE -5-
